 

Case 1:20-cv-10217-GBD Document 8

BASHIAN

 

Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516} 213-0339
eb@bashpaplaw.com

   
  

*Admitted to Practice in New York and New Jersey
VIA CM/ECF

March 10, 2021

CMON ADNTDNTN
OU URW

United States District Judge George B. Daniels wags ; ;
United States District Court The initial conference is adjourned from

Southern District of New York March 17, 2021 to May 5, 2021 at 9:30 a.m.

Te “Tree
HOW Dorie a Sabbatd Fy

500 Pearl Street LY
New York, New York 10007 WAR 1.1. 2024 Saige 6. 6. oiih

Re: Mercer v. Hawkins Way Capital LLC, Case No.: 1:20-cv-10217-GBD
Dear U.S. District Judge Daniels:

This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the
above-referenced action. We are currently in settlement discussions with counsel for the Defendant
Hawkins Way Capital LLC (“Defendant”), and we are hopeful that the parties are close to
resolving this matter. As a result, we are requesting a 30-day adjournment of the initial pretrial
conference currently scheduled for March 17, 2021, at 9:30 a.m., including all other deadlines
related to the Initial Pretrial Conference Order (D.E. 5). This is our first request for an adjournment,
and our request will not prejudice any of the parties or affect any other scheduled dates.

We thank the Court for your time and consideration in this matter.

Respectfully submitted,
BASHIAN & PAPANTONIOU, P.C.

[o] GR M. Bashian

 

Erik M. Bashian, Esq.

ec: Jeffrey Gersh, Esq. (via Email)

500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW BASHPAPLAW.COM

 

 
